Exhibit 99.1 Press Release Ness Technologies Announces Approval of Dual Listing on the Tel Aviv Stock Exchange Welcoming ceremony to be held at the TASEConferenceCenter on September 13, 2009, with TASE trading beginning on September 14, 2009 Hackensack, NJ – September 1, 2009 – Ness Technologies, Inc. (NASDAQ: NSTC), a global provider of information technology solutions and services, announced today that the Tel Aviv Stock Exchange (“TASE”) has approved the dual listing of the company’s common stock on the TASE beginning at market open on Monday, September 14, 2009, under the ticker symbol NSTC. The company’s common stock will continue to be listed on the NASDAQ Global Select Market in the United States, and Ness will remain subject to the rules and regulations of NASDAQ and of the U.S. Securities and Exchange Commission. Ness will host a welcoming ceremony on Sunday, September 13, 2009 at 11:30 AM Israel time at the Tel Aviv Stock Exchange Conference Center at 54 Ahad Ha’am Street, Tel Aviv. Sachi Gerlitz, president and CEO of Ness, and Ofer Segev, CFO and executive vice president, will speak and will be available for questions. All institutional investors are invited. A separate event for the Israeli press will be held at 9:00 AM local time. “We are very pleased to welcome Ness Technologies to the exchange,” said Ester Levanon, CEO of the Tel Aviv Stock Exchange. “Ness is one of the leading IT services providers, both in Israel and globally. We appreciate the opportunity to dual-list Ness’ shares on the TASE, making them accessible to a wider range of investors. Ness Technologies joins a growing number of hi-tech companies listed on the TASE, which strengthens our bond with the hi-tech world.” “We look forward to our new TASE dual listing,” said Sachi Gerlitz, president and CEO of Ness Technologies. “Although we are a U.S.-based corporation, almost a third of our business is for Israeli customers or delivered by our Israeli workforce.
